ACCEPTED
                                                                                                 04-15-00147-CV
                                     04-15-00147-CV                                   FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                            3/16/2015 7:52:49 PM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK

                                 No. 2014-CVQ-000557 D3

JULIAN JACOBO REYNA                           §    IN THE DISTRICT COURT
                                                                              FILED IN
                                              §                        4th COURT OF APPEALS
V.                                            §                         SAN ANTONIO, TEXAS
                                              §    341st JUDICIAL      03/16/2015 7:52:49 PM
                                                                     DISTRICT
FRANCISCO RODRIGUEZ, THE                      §                            KEITH E. HOTTLE
LAREDO POLICE DEPARTMENT,                     §                                 Clerk
AND THE CITY OF LAREDO, TEXAS                 §    WEBB COUNTY, TEXAS


                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       The Defendant, City of Laredo, Texas, gives notice of its desire to appeal the trial
court’s Order on the City of Laredo’s Third Plea to the Jurisdiction signed on March 2, 2014.
This Order is attached to this Notice. This appeal is taken to the Fourth Court of Appeals
for the State of Texas, sitting in San Antonio, Texas. Section 51.014(a)(8) of the Civil
Practices and Remedies Code grants this Court interlocutory jurisdiction over “an
interlocutory order of a district court” that “grants or denies a plea to the jurisdiction by a
governmental unit as that term is defined in Section 101.001." Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(8) (West Supp. 2011). The trial court denied the City of Laredo’s plea to
the jurisdiction in which it challenged the trial court’s subject-matter jurisdiction over the
case in which the appealed-from order was issued.

                                           Respectfully submitted,

                                           LAW OFFICES OF ALBERT LÓPEZ
                                           14310 Northbrook Dr., Suite 200
                                           San Antonio, Texas 78232
                                           Telephone: (210) 404-1983
                                           Fax: (210) 404-1990

                                           By: /s/ Albert López
                                              ALBERT LÓPEZ
                                              State Bar No. 12562350
                                              alopezoffice@gmail.com
                                              ATTORNEYS FOR DEFENDANT
                                              CITY OF LAREDO
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
was served by electronic service upon to Mr. Andres Reyes, 401 Hillside Rd., Capitol Centre,
Laredo, Texas 78041 on March 16, 2015.


                                                 /s/ Albert López
                                                 Albert López